IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          October 8, 2008
                                     No. 08-40313
                                  Conference Calendar                 Charles R. Fulbruge III
                                                                              Clerk

UNITED STATES OF AMERICA

                                                  Plaintiff-Appellee
v.

ALFREDO GONZALEZ-CORDOVA

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                            USDC No. 7:07-CR-1230-1


Before JOLLY, BARKSDALE, and HAYNES, Circuit Judges.
PER CURIAM:*
       Appealing the Judgment in a Criminal Case, Alfredo Gonzalez-Cordova
raises arguments that are foreclosed by United States v. Garcia-Mendez, 420
F.3d 454, 457 (5th Cir. 2005), which held that a Texas conviction for burglary of
a habitation was equivalent to burglary of a dwelling and United States v.
Gomez-Guerra, 485 F.3d 301, 303 n.1 (5th Cir.), cert. denied, 128 S. Ct. 156
(2007), which explained that the decision in James v. United States, 127 S. Ct.
1586 (2007) is not dispositive of this issue. The Government’s motion for
summary affirmance is GRANTED, and the judgment of the district court is
AFFIRMED.

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.